     Case 2:20-cv-02580-ODW-AS Document 44 Filed 05/11/20 Page 1 of 16 Page ID #:415


1      Marc S. Williams (Bar No. 198913)
       E-mail: mwilliams@cohen-williams.com
2      Reuven L. Cohen (Bar No. 231915)
       E-mail: rcohen@cohen-williams.com
3      Brittany L. Lane (Bar No. 323440)
4      E-mail: blane@cohen-williams.com
       Youngbin Son (Bar No. 324547)
5      E-mail: yson@cohen-williams.com
       COHEN WILLIAMS LLP
6      724 South Spring Street, Ninth Floor
7      Los Angeles, CA 90014
       Telephone: (213) 232-5160
8      Facsimile: (213) 232-5167
9      Attorneys for Third-Party Defendants,
10     JONA S. RECHNITZ and RACHEL RECHNITZ
11                               UNITED STATES DISTRICT COURT
12                             CENTRAL DISTRICT OF CALIFORNIA
13
       DAVID ROVINSKY LLC, a Delaware                 Case No. 2:20-cv-02580-ODW-AS
14     limited liability company,                     THIRD-PARTY DEFENDANTS JONA
15                                                    S. RECHNITZ AND RACHEL
             Plaintiff,                               RECHNITZ’S NOTICE OF MOTION
16                                                    AND MOTION FOR STAY OF
                                                      PROCEEDINGS; MEMORANDUM
17     PETER VOUTSAS aka PETER MARCO                  OF POINTS AND AUTHORITIES;
       aka PETER VOUTSAS, aka PETER                   DECLARATION OF REUVEN L.
18     MARCO EXTRAORDINARY JEWELS                     COHEN
       OF BEVERLY HILLS, dba PETER                    [Concurrently filed with (Proposed)
19     MARCO LLC,                                     Order]
20
             Defendants/Third-Party Plaintiffs,       Date:            June 8, 2020
21                                                    Time:            1:30 p.m.
       vs.                                            Courtroom        5D
22
23     JONA S. RECHNITZ, an individual;
       RACHEL RECHNITZ, an individual;
24     LEVIN PARDO aka LEVON PRADO, an
       individual,
25
26           Third-Party Defendants.

27
28
                          THIRD-PARTY DEFENDANTS’ MOTION FOR STAY OF PROCEEDINGS
     Case 2:20-cv-02580-ODW-AS Document 44 Filed 05/11/20 Page 2 of 16 Page ID #:416


1            NOTICE IS HEREBY GIVEN that at 1:30 p.m. on June 8, 2020, or as soon thereafter
2      as counsel may be heard, in Courtroom 5D, 5th Floor of the First Street Courthouse, 350
3      W. 1st Street, Los Angeles, CA. 90012, before the Honorable Otis D. Wright II, Third-Party
4      Defendants Jona S. Rechnitz and Rachel Rechnitz (collectively “Rechnitz Defendants”) will
5      move this Court for an order staying all proceedings in the above-captioned case for six
6      months, at which time Rechnitz Defendants request a status conference to discuss the
7      necessity of any further stay, in light of (1) the ongoing criminal investigation into
8      allegations relating to Rechnitz Defendants’ jewelry business, which is the subject of the
9      claims alleged in this action, and (2) the pending involuntary bankruptcy petition filed
10     against Jadelle Jewelry and Diamonds, LLC (“Jadelle LLC”) – the entity through which
11     Rechnitz Defendants operated the jewelry business at issue both in this case and the pending
12     criminal investigation.
13           This motion is based on the attached Memorandum of Points and Authorities, the
14     attached Declaration of Reuven L. Cohen, all files and records in this case, and any
15     additional evidence and argument that may be presented to the Court prior to ruling on this
16     motion.
17           This motion is made following the conference of counsel pursuant to L.R. 7-3 which
18     took place on May 11, 2020.
19                                                  Respectfully submitted,
20     Dated: May 11, 2020                          COHEN WILLIAMS LLP
21
22                                               By: /s/ Marc S. Williams
                                                    Marc S. Williams
23
                                                    Reuven L. Cohen
24                                                  Brittany L. Lane
                                                    Youngbin Son
25
26                                                   Attorneys for Third-Party Defendants,
                                                     JONA S. RECHNITZ and RACHEL
27
                                                     RECHNITZ
28
                                                     1
                        THIRD-PARTY DEFENDANTS’ MOTION FOR STAY OF PROCEEDINGS
     Case 2:20-cv-02580-ODW-AS Document 44 Filed 05/11/20 Page 3 of 16 Page ID #:417


1                          MEMORANDUM OF POINTS AND AUTHORITIES
2      I.    INTRODUCTION
3            Rechnitz Defendants vehemently deny engaging in any wrongdoing and hope to fully
4      defend themselves in this action against the claims of Defendants/Third-Party Plaintiffs Peter
5      Voutsas (aka Peter Marco), Peter Marco LLC, and Peter Marco Extraordinary Jewels of
6      Beverly Hills (a dba of Peter Voutsas and Peter Marco LLC) (collectively, “Peter Marco”).
7      However, because there is an ongoing criminal investigation relating to the Rechnitz
8      Defendants’ jewelry business that is also the subject of this action, and because Peter Marco
9      seeks to recover assets that are arguably tied up in bankruptcy proceedings, the Court should
10     stay this action.
11           Peter Marco alleges that Rechnitz Defendants fraudulently induced him to consign
12     jewelry worth $6,950,440.40 to Rechnitz Defendants and their jewelry business. (See Dkt.
13     39, Amended Third-Party Complaint, ¶¶ 31-33, 36-38.) This same jewelry business lies at
14     the center of an ongoing federal criminal investigation. Thus, absent a stay of this action,
15     Rechnitz Defendants would be left with an impossible choice of either waiving their Fifth
16     Amendment rights to defend themselves in this civil action or asserting their Fifth
17     Amendment rights and essentially ceding to a multi-million-dollar judgment against them.
18     Under these circumstances, the Court should grant a stay of this action.
19           Additionally, prior to the commencement of this action against Rechnitz Defendants,
20     Peter Marco, LLC filed an involuntary bankruptcy petition against Jadelle Jewelry and
21     Diamonds, LLC (“Jadelle LLC”) – the entity through which Rechnitz Defendants operated
22     the jewelry business at issue both in this case and the pending criminal investigation. Based
23     on the pleadings in this action, it is clear the consigned goods at issue in this action are the
24     same goods upon which Peter Marco, LLC bases his creditor-claim in the bankruptcy
25     proceedings, and which Peter Marco alleges were consigned to Jadelle LLC. Permitting
26     Peter Marco to circumvent the automatic bankruptcy stay in an effort to recover for the same
27     items that are arguably assets of the bankruptcy estate violates principles of fairness, and
28     could harm the other creditors.
                                                       1
                           THIRD-PARTY DEFENDANTS’ MOTION FOR STAY OF PROCEEDINGS
     Case 2:20-cv-02580-ODW-AS Document 44 Filed 05/11/20 Page 4 of 16 Page ID #:418


1            Rechnitz Defendants respectfully request that the Court stay this action for six months,
2      at which point Rechnitz Defendants would request a status conference to determine whether
3      the action should be stayed further.
4      II.   RELEVANT FACTS
5            A.     Plaintiff’s Original Complaint in this Action
6            On March 18, 2020, Plaintiff David Rovinsky LLC (“Plaintiff”) filed this action,
7      alleging negligence, conversion, fraud, negligent misrepresentation, civil theft, and aiding
8      and abetting conversion and civil theft causes of action against Peter Marco. (See generally
9      Dkt. 1, Complaint.) The gist of Plaintiff’s allegations is that Peter Marco failed to pay for or
10     return two pieces of jewelry that Plaintiff consigned to Peter Marco.
11           B.     Peter Marco’s Involuntary Bankruptcy Petition
12           On April 6, 2020, Peter Marco, LLC and two other creditors filed an involuntary
13     bankruptcy petition against Jadelle LLC, the jewelry business operated by Rechnitz
14     Defendants. (See Dkt. 39, Amended Third-Party Complaint, ¶¶ 7, 9, Exh. 1.) Jadelle LLC
15     moved to dismiss this petition on May 1, 2020. See Putative Debtor’s Motion to Dismiss
16     Involuntary Petition and Request for Attorney’s Fees, Costs, and Damages (Dkt. 8), In re
17     Jadelle Jewelry and Diamonds, LLC, Case No. 2:20-bk-13530-BR (May 1, 2020).
18           C.     Peter Marco’s Third-Party Complaint in this Action
19           On April 14, 2020, Peter Marco filed a Third-Party Complaint against Rechnitz
20     Defendants and Levin Prado aka Levon Prado (collectively, “Third-Party Defendants”),
21     claiming that Third-Party Defendants are responsible for Plaintiff’s claims against Peter
22     Marco. (See Dkt. 19, Third Party Complaint.)
23           On April 15, 2020, counsel for Rechnitz Defendants signed waivers of service of
24     summons. (See Declaration of Reuven L. Cohen (“Cohen Decl.”), ¶ 6.)
25           On April 24, 2020, Peter Marco filed an Amended Third-Party Complaint against
26     Third-Party Defendants, alleging various causes of action related to supposed fraudulent
27     conduct by Third-Party Defendants with respect to pieces of jewelry that Peter Marco
28
                                                       2
                        THIRD-PARTY DEFENDANTS’ MOTION FOR STAY OF PROCEEDINGS
     Case 2:20-cv-02580-ODW-AS Document 44 Filed 05/11/20 Page 5 of 16 Page ID #:419


1      allegedly consigned to Rechnitz Defendants, as well as Jadelle LLC. 1 Peter Marco claims
2      he is entitled to the same amount of money that Peter Marco, LLC is seeking from Jadelle
3      LLC in bankruptcy proceedings. (See Dkt. 39, Amended Third-Party Complaint, ¶¶ 9, 32.)
4             D.     The Related Criminal Investigation
5             Rechnitz Defendants first became aware of the ongoing criminal investigation through
6      a draft Los Angeles Superior Court complaint that Rechnitz Defendants received from Victor
7      Franco Noval (“Noval”), who is not a party to this action, but who is one of the petitioning
8      creditors in the above-referenced Jadelle LLC involuntary bankruptcy. (Cohen Decl., ¶ 9.)
9      Rechnitz Defendants received the draft Noval complaint on February 4, 2020. The draft
10     complaint contained allegations against Rechnitz Defendants, among others, regarding loans
11     made to Jadelle LLC collateralized by jewelry. (Id.)
12            Noval’s draft complaint indicated that he had filed a police report with the Beverly
13     Hills Police Department (“BHPD”) concerning the allegations in the draft complaint. (Cohen
14     Decl., ¶ 9.) On February 7, 2020, counsel for Rechnitz Defendants confirmed with a
15     detective from the BHPD that allegations related to Rechnitz Defendants’ jewelry business
16     had been referred to the Federal Bureau of Investigation (“FBI”). (Id. ¶ 10.) Thereafter,
17     Rechnitz Defendants’ counsel conferred with an Assistant United States Attorney (“AUSA”)
18     from the Los Angeles office of the United States Attorney’s Office for the Central District
19     of California (“USAO”) regarding the status of any criminal investigation. (Id. ¶ 11.) The
20     AUSA advised that the USAO typically does not publicly confirm or deny the existence of
21     any investigation, but that public disclosure of facts related to the criminal allegations
22     concerning Rechnitz Defendants’ jewelry business may adversely impact any investigation,
23     and thus the USAO supported a stay of related civil proceedings. (Id.)
24
25
26
27     1
        Peter Marco alleges that he is presently precluded from pursuing Jadelle LLC in this action due to the
28     automatic bankruptcy stay. (See Dkt. 39, Amended Third-Party Complaint, ¶ 10.)
                                                             3
                          THIRD-PARTY DEFENDANTS’ MOTION FOR STAY OF PROCEEDINGS
     Case 2:20-cv-02580-ODW-AS Document 44 Filed 05/11/20 Page 6 of 16 Page ID #:420


1      III.   ARGUMENT
2             “A trial court may, with propriety, find it is efficient for its own docket and the fairest
3      course for the parties to enter a stay of an action before it, pending resolution of independent
4      proceedings which bear upon the case.” Leyva v. Certified Grocers of California, Ltd., 593
5      F.2d 857, 863 (9th Cir. 1979). “This rule applies whether the separate proceedings are
6      judicial, administrative, or arbitral in character, and does not require that the issues in such
7      proceedings are necessarily controlling of the action before the court.” Id. at 863-64.
8      Presently, there are two proceedings that bear upon this case: an ongoing criminal
9      investigation led by the FBI, and a pending involuntary bankruptcy proceeding initiated, in
10     part, by Peter Marco, LLC. Consideration of both proceedings favor a stay.
11            A.    The Ongoing Criminal Investigation Favors a Stay.
12            When faced with pending criminal proceedings, a district court has the discretion to
13     stay civil proceedings “when the interests of justice seem [] to require such action.” Keating
14     v. Office of Thrift Supervision, 45 F.3d 322, 324 (9th Cir. 1995) (quoting Sec. & Exch.
15     Comm'n v. Dresser Indus., Inc., 628 F.2d 1368, 1375 (D.C. Cir. 1980)). Whether a district
16     court exercises that discretion depends on the particular circumstances and competing
17     interests involved in the case. Fed. Sav. & Loan Ins. Corp. v. Molinaro, 889 F.2d 899, 902
18     (9th Cir. 1989). In making such a determination, district courts consider the extent to which
19     the defendant’s Fifth Amendment rights are implicated. Id. District courts also consider the
20     following factors: (1) the interest of the plaintiffs in proceeding expeditiously with this
21     litigation or any particular aspect of it, and the potential prejudice to plaintiffs of a delay; (2)
22     the burden which any particular aspect of the proceedings may impose on defendants; (3) the
23     convenience of the court in the management of its cases, and the efficient use of judicial
24     resources; (4) the interests of persons not parties to the civil litigation; and (5) the interest of
25     the public in the pending civil and criminal litigation. Id. at 902-03.
26            Here, consideration of these factors weighs heavily in favor a stay.
27
28
                                                         4
                         THIRD-PARTY DEFENDANTS’ MOTION FOR STAY OF PROCEEDINGS
     Case 2:20-cv-02580-ODW-AS Document 44 Filed 05/11/20 Page 7 of 16 Page ID #:421


1                    1.     Rechnitz Defendants’ Fifth Amendment Rights Are Heavily Implicated
2                           and Will Be Prejudiced Absent a Stay.
3              “[T] mere possibility of criminal prosecution is all that is necessary for the Fifth
4      Amendment privilege against self-incrimination to be invoked.” Consumer Fin. Prot.
5      Bureau v. Glob. Fin. Support, Inc., No. 15-CV-02440-GPC-WVG, 2016 WL 2868698, at *3
6      (S.D. Cal. May 17, 2016). Thus, even where a party has not been charged, a stay may still
7      be appropriate. See id. (granting 120-day stay and setting status conference to determine
8      necessity of further stay in light of ongoing investigation by Internal Revenue Service and
9      FBI); see also Franco v. City of W. Covina, No. EDCV 18-2587-JGB (SHKx), 2019 WL
10     6794203, at *2 (C.D. Cal. July 5, 2019) (granting stay of deposition and discovery related to
11     officer’s involvement in shooting where authorities were reviewing legality of shooting, and
12     noting “[while defendant-officer’s] Fifth Amendment rights are implicated to a lesser extent
13     than they would be if charges had been brought against him . . . this case is not one in which
14     there is an ‘absence of any hint of criminal proceedings’”); Clifford v. Trump, No. CV 18-
15     02217 SJO (FFM), 2018 WL 3435419, at *3, 6 (C.D. Cal. Apr. 27, 2018), reconsideration
16     denied, 2018 WL 3436832 (C.D. Cal. June 19, 2018) (granting defendant’s ex parte
17     application for 90-day stay in light of ongoing criminal investigation, scheduling status
18     conference at expiration of those 90 days, and noting that “there [was] a large potential
19     factual overlap between the civil and criminal proceedings that would heavily implicate
20     [defendant’s] Fifth Amendment rights”); C.M. by & through McLain v. Cty. of Los Angeles,
21     No. 17-CV-05135-VAP-AGRx, 2017 WL 10527380, at *2 (C.D. Cal. Oct. 19, 2017) (“[T]he
22     Court may still order a stay if there is substantial overlap between the criminal investigation
23     and the allegations in the lawsuit.”).
24             There is no question that Rechnitz Defendants’ Fifth Amendment rights are implicated
25     here.    There is an ongoing federal criminal investigation revolving around Rechnitz
26     Defendants’ jewelry business. (Cohen Decl. ¶¶ 11, 12.) That same business lies at the heart
27     of Peter Marco’s claims. And in fact, Peter Marco alleges numerous causes of action, such
28     as fraud, civil theft, and conversion, that could be considered the civil equivalent of criminal
                                                       5
                          THIRD-PARTY DEFENDANTS’ MOTION FOR STAY OF PROCEEDINGS
     Case 2:20-cv-02580-ODW-AS Document 44 Filed 05/11/20 Page 8 of 16 Page ID #:422


1      conduct and that contain similar elements to their criminal counterparts. See, e.g., Ninth
2      Circuit Model Criminal Jury Instruction No. 8.124 [Wire Fraud] (reflecting elements of
3      knowledge and intent). With an Answer to Peter Marco’s Third-Party Complaint due to be
4      filed on June 15, 2020, Rechnitz Defendants already face the impossible choice of either
5      waiving their Fifth Amendment rights by admitting or denying each of the material
6      allegations raised in the complaint (Fed. R. Civ. P. 8(b)), or exercising those rights and
7      essentially ceding to a multi-million-dollar judgment. See Doe ex rel. Rudy-Glanzer v.
8      Glanzer, 232 F.3d 1258, 1264 (9th Cir. 2000) (“[I]n civil proceedings adverse inferences can
9      be drawn from a party’s invocation of this Fifth Amendment right.”).
10           Further evidencing the prejudice to Rechnitz Defendants, Peter Marco propounded
11     requests for production on Rechnitz Defendants. (Cohen Decl. ¶ 8.) The act of producing
12     certain documents on its own may implicate Rechnitz Defendants’ Fifth Amendment rights.
13     See Fisher v. United States, 425 U.S. 391, 410 (1976) (“The act of producing evidence in
14     response to a subpoena . . . has communicative aspects of its own, wholly aside from the
15     contents of the papers produced”); see also United States v. Hubbell, 530 U.S. 27, 36 (2000)
16     (“By producing documents in compliance with a subpoena, the witness would admit that the
17     papers existed, were in his possession or control, and were authentic.”).
18           Thus, absent a stay, Rechnitz Defendants will be forced to choose between defending
19     this action or preserving their constitutional rights – as they will be incapable of doing both.
20                  2.     Peter Marco Will Not be Substantially Prejudiced by a Stay.
21           Peter Marco’s interest in proceeding expeditiously with this civil action will not be
22     substantially prejudiced by a stay. Given the nature of the action, the only obvious prejudice
23     to Peter Marco is the delay in recovery of a potential monetary judgment. Such a delay “is
24     not sufficient prejudice to warrant denial of a stay.” Larsen v. City of Los Angeles, No.
25     CV1204392GAFAJWX, 2012 WL 12887557, at *9 (C.D. Cal. Aug. 3, 2012).
26           Peter Marco does not seem to be in any hurry to litigate their claims. First, Peter
27     Marco did not initiate this civil action. Then, even after this lawsuit was initiated against
28     Peter Marco, Peter Marco, LLC filed an involuntary bankruptcy petition against Jadelle
                                                       6
                         THIRD-PARTY DEFENDANTS’ MOTION FOR STAY OF PROCEEDINGS
     Case 2:20-cv-02580-ODW-AS Document 44 Filed 05/11/20 Page 9 of 16 Page ID #:423


1      LLC before filing any claims against Rechnitz Defendants. Thus, it is hard to imagine what
2      prejudice would result from a delay. 2
3            Moreover, a stay might even benefit Peter Marco. Absent a stay, Peter Marco may
4      be forced to expend resources litigating the boundaries of Rechnitz Defendants’ Fifth
5      Amendment rights. And even still, Peter Marco may not obtain certain discovery that would
6      otherwise be subject to production. But even if the proposed stay may cause inconvenience
7      and delay to Peter Marco, any such interest is outweighed by the importance of protecting
8      Rechnitz Defendants’ constitutional rights.
9                   3.     The Burden Imposed by the Proceedings on Rechnitz Defendants
10                         Favors a Stay.
11           The burden on Rechnitz Defendants of proceeding with this civil action is manifest.
12     Rechnitz Defendants must file an Answer to the Amended Third-Party Complaint on June
13     15, 2020, which may require the waiver of Defendants’ Fifth Amendment rights. Peter
14     Marco has already propounded discovery, responses to which may likewise require a waiver
15     of Defendants’ Constitutional rights. Should Rechnitz Defendants choose to respond and
16     defend themselves against the civil claims, they would be prejudicing their defense to any
17     criminal proceedings.     Not only would such an approach require waiver of their
18     Constitutional rights, it would provide the government access to potentially incriminating
19     testimony the government would not otherwise have access to. Alternatively, if Rechnitz
20     Defendants choose to exercise their Constitutional rights and assert the Fifth Amendment
21     privilege, they will be severely inhibiting their defense to Peter Marco’s claims. See
22     Keating, 45 F.3d at 326 (“Not only is it permissible to conduct a civil proceeding at the
23     same time as a related criminal proceeding, even if that necessitates invocation of the Fifth
24     Amendment privilege, but it is even permissible for the trier of fact to draw adverse
25
26
27     2
        To the extent the bankruptcy proceedings are not dismissed, Peter Marco, LLC presumably will
28     be able to seek recovery of the same amounts he seeks here in that forum.
                                                      7
                         THIRD-PARTY DEFENDANTS’ MOTION FOR STAY OF PROCEEDINGS
 Case 2:20-cv-02580-ODW-AS Document 44 Filed 05/11/20 Page 10 of 16 Page ID #:424


1    inferences from the invocation of the Fifth Amendment in a civil proceeding.”) (citing
2    Baxter v. Palmigiano, 425 U.S. 308, 318 (1976)).
3          Thus, the potential prejudice to Rechnitz Defendants favors a stay.
4                 4.     Judicial Economy Is Served by the Proposed Stay.
5          A stay of the proceedings in this action serves judicial economy. The case is still at
6    an early stage – Rechnitz Defendants have not answered the Amended Third-Party
7    Complaint, no scheduling order has been issued yet, and no dispositive motions have been
8    filed. Courts have recognized that a stay in such circumstances can maximize efficiency.
9    See, e.g., Taylor, Bean & Whitaker Mortg. Corp. v. Triduanum Fin., Inc., No. 2:09-CV-
10   0954 FCD EFB, 2009 WL 2136986, at *4 (E.D. Cal. July 15, 2009) (finding that where “no
11   scheduling order has been issued, and no dispositive motions have been filed . . . [s]taying
12   the case makes efficient use of judicial resources by ‘insuring that common issues of fact
13   will be resolved and subsequent civil discovery will proceed unobstructed by concerns
14   regarding self-incrimination”).
15         Moreover, if the case were to proceed and Rechnitz Defendants were subject to
16   discovery, a significant portion, if not all, of discovery addressed to Rechnitz Defendants
17   would relate to topics on which they are entitled to invoke their Fifth Amendment
18   privileges, and a number of disputes related to discovery are likely to ensue. See Clifford
19   v. Trump, 2018 WL 3435419, at *5. The proposed stay will negate or minimize the need
20   for extensive disputes and motion practice regarding the boundaries of Rechnitz
21   Defendants’ rights to invoke their Fifth Amendment privilege. Moreover, the outcome of
22   the criminal investigation may potentially benefit the parties and the Court by streamlining
23   the issues and questions presented in this action. See id. See S.E.C. v. Alexander, No. 10-
24   CV-04535-LHK, 2010 WL 5388000, at *5 (N.D. Cal. Dec. 22, 2010) (“Allowing the
25   criminal action to proceed first may narrow the issues and streamline discovery in the civil
26   proceeding, and collateral estoppel based on findings in the criminal case may expedite
27   resolution of the civil case. A stay will also allow civil discovery to ‘proceed unobstructed
28
                                                    8
                       THIRD-PARTY DEFENDANTS’ MOTION FOR STAY OF PROCEEDINGS
 Case 2:20-cv-02580-ODW-AS Document 44 Filed 05/11/20 Page 11 of 16 Page ID #:425


1    by concerns regarding self-incrimination.’” (internal citations omitted)). Therefore, the
2    interests of judicial efficiency weigh in favor of a temporary stay.
3                   5.     Persons Not Parties to this Action Will Not Be Adversely Impacted by
4                          the Proposed Stay but Would Instead Benefit.
5             While Rechnitz Defendants are not aware of any person other than the parties to this
6    action that has a direct interest in this civil action, there are third-parties who would
7    potentially benefit from a proposed stay. First, the other Jadelle LLC creditors have an
8    interest in having their bankruptcy claims litigated prior to the claims at issue in this case.
9    This is especially true here, where the same pieces of jewelry at issue in this action are the
10   apparent basis for claims in the bankruptcy matter with respect to Peter Marco. If Peter
11   Marco were to succeed in obtaining “a constructive trust over the Consigned Jewelry and
12   all proceeds therefrom,” as sought in the Amended Third-Party Complaint (at 41), the other
13   creditors would lose out on assets that might be part of the bankruptcy. See Section III.B,
14   infra.
15            Additionally, the FBI and USAO have an interest in an investigation unaffected by
16   civil proceedings. And the USAO has indicated that it supports a stay of matters related to
17   the criminal investigation. (See Cohen Decl., ¶ 11.) Accordingly, staying this action will
18   not adversely impact the interests of persons who are not parties to this civil litigation.
19                  6.     The Interests of the Public Favors a Stay.
20            The interest of the public would undoubtedly weigh in favor of a stay, as the public
21   interest is better served by the completion of a criminal investigation unfettered by the
22   inevitable civil discovery disputes that will impede Rechnitz Defendants’ attempt to resolve
23   the criminal investigation. See Jones v. Conte, No. C 04-5312 SI, 2005 WL 1287017, at *2
24   (N.D. Cal. Apr. 19, 2005) (“[T]he public interest is furthered by a stay because ‘the public’s
25   interest in the integrity of the criminal case is entitled to precedence over the civil
26   litigant.’”). Therefore, this factor also weighs in favor of the proposed stay.
27
28
                                                      9
                         THIRD-PARTY DEFENDANTS’ MOTION FOR STAY OF PROCEEDINGS
 Case 2:20-cv-02580-ODW-AS Document 44 Filed 05/11/20 Page 12 of 16 Page ID #:426


1          B.     The Pending Bankruptcy Proceeding Favors a Stay.
2          While the ongoing criminal investigation is reason enough to stay this matter, the
3    pending bankruptcy proceeding also supports a stay. To be clear, Jadelle LLC has filed a
4    motion to dismiss the proceedings (Cohen Decl. ¶ 4), which may very well be granted.
5    However, the fact remains that Peter Marco, LLC – the dba of the Defendant/Third-Party
6    Plaintiff that filed the Third-Party Complaint against Rechnitz Defendants – filed an
7    involuntary bankruptcy petition, along with other creditors, against Jadelle LLC, seeking to
8    recover the value of the same consigned goods as those at issue in this lawsuit.
9          Peter Marco alleges that Jadelle LLC was a party to the consignment memoranda at
10   issue. (See Amended Third-Party Complaint ¶ 124.) Thus, his claims are based on jewelry
11   that is arguably an asset of Jadelle LLC. See In re Pettit Oil Co., 917 F.3d 1130, 1132 (9th
12   Cir. 2019) (“Under settled bankruptcy law, if a consignee files for bankruptcy, any consigned
13   “goods” in its possession become property of the bankruptcy estate unless the seller has
14   previously provided public notice of its interest in the goods (normally by filing a document
15   known as a ‘financing statement’) and thereby ‘perfected’ its interest. At issue in this case
16   is whether this rule also extends to the proceeds from goods sold that are held by the
17   consignee on the date it files for bankruptcy. We conclude that it does . . . .”).
18         Because assets that are the subject of a bankruptcy proceeding are also the subject of
19   this action, while the bankruptcy proceeding is pending, a stay is warranted here.
20   IV.   CONCLUSION
21         For the foregoing reasons, Rechnitz Defendants respectfully request that the Court
22   stay this action for six months, at which point Rechnitz Defendants would request a status
23   conference to determine whether the action should be stayed further.
24
25
26
27
28
                                                    10
                      THIRD-PARTY DEFENDANTS’ MOTION FOR STAY OF PROCEEDINGS
 Case 2:20-cv-02580-ODW-AS Document 44 Filed 05/11/20 Page 13 of 16 Page ID #:427


1
2                                           Respectfully submitted,
3    Dated: May 11, 2020                    COHEN WILLIAMS LLP
4
5                                        By: /s/ Marc S. Williams
                                            Marc S. Williams
6
                                            Reuven L. Cohen
7                                           Brittany L. Lane
                                            Youngbin Son
8
9                                            Attorneys for Third-Party Defendants,
                                             JONA S. RECHNITZ and RACHEL
10
                                             RECHNITZ
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            11
                   THIRD-PARTY DEFENDANTS’ MOTION FOR STAY OF PROCEEDINGS
 Case 2:20-cv-02580-ODW-AS Document 44 Filed 05/11/20 Page 14 of 16 Page ID #:428


1                            DECLARATION OF REUVEN L. COHEN
2          I, Reuven L. Cohen, declare as follows:
3          1.     I am over the age of eighteen and am an attorney duly licensed to practice law
4    in the State of California. I am a partner at Cohen Williams LLP and attorney of record for
5    Third-Party Defendants Jona S. Rechnitz and Rachel Rechnitz (collectively, “Rechnitz
6    Defendants”) in the above-captioned action.
7          2.     I make this declaration in support of Third-Party Defendants’ Motion for Stay
8    of Proceedings (the “Motion”). This declaration is based upon my personal knowledge and
9    based on the files and records in this case. If called upon to testify as to the matters set forth
10   in this declaration, I could and would do so.
11         3.     On March 18, 2020, Plaintiff David Rovinsky LLC (“Plaintiff”) filed the
12   Complaint initiating this action. See generally Complaint (Dkt. 1).
13         4.     On April 6, 2020, Defendant/Third-Party Plaintiff Peter Marco, LLC and two
14   other creditors filed an involuntary bankruptcy petition against Jadelle Jewelry and
15   Diamonds, LLC (“Jadelle LLC”), a jewelry business operated by Rechnitz Defendants. See
16   Amended Third-Party Complaint (Dkt. 39) ¶¶ 7, 9, Exh. 1. Jadelle LLC moved to dismiss
17   this petition on May 1, 2020. See Putative Debtor’s Motion to Dismiss Involuntary Petition
18   and Request for Attorney’s Fees, Costs, and Damages (Dkt. 8), In re Jadelle Jewelry and
19   Diamonds, LLC, Case No. 2:20-bk-13530-BR (May 1, 2020).
20         5.     On April 14, 2020, Defendants filed a Third-Party Complaint against Third-
21   Party Defendants Jona S. Rechnitz, Rachel Rechnitz, and Levin Prado aka Levon Prado
22   (collectively, “Third-Party Defendants”). See Third Party Complaint (Dkt. 19).
23         6.     On April 15, 2020, counsel for Jona Rechnitz and Rachel Rechnitz signed
24   respective waivers of service of summons.
25         7.     On April 24, 2020, Defendants filed an Amended Third-Party Complaint
26   against Third-Party Defendants. See Amended Third Party Complaint.
27         8.     On May 8, 2020, Marco Defendants propounded their first sets of requests for
28   production on Rechnitz Defendants via e-mail.
                                                      1
                                     DECLARATION OF REUVEN L. COHEN
 Case 2:20-cv-02580-ODW-AS Document 44 Filed 05/11/20 Page 15 of 16 Page ID #:429


1          9.     Prior to the filing of this action, on February 4, 2020, I received a draft Los
2    Angeles Superior Court complaint from counsel for Victor Franco Noval (“Noval”), who is
3    not a party to this action, but who is one of the petitioning creditors in the above-referenced
4    Jadelle LLC involuntary bankruptcy. The draft complaint contained allegations against
5    Third-Party Defendants, and others, regarding loans made to Jadelle LLC that were
6    collateralized by pieces of jewelry. Upon review of the draft complaint, and based on
7    allegations contained therein, I came to understand that the litigant had filed a police report
8    with the Beverly Hills Police Department (“BHPD”) concerning the allegations made in the
9    draft complaint.
10         10.    On February 7, 2020, I had a telephone call with Detective Diamond of the
11   Beverly Hills Police Department (“BHPD”). Detective Diamond confirmed that the BHPD
12   had referred the allegations relating to Defendants’ jewelry business to the Federal Bureau
13   of Investigation (“FBI”) for criminal investigation.
14         11.    After we became aware of this referral, my office reached out to the Los Angeles
15   office of the United States Attorney’s Office for the Central District of California (“USAO”)
16   regarding the status of any such investigation and the USAO’s position on our request for a
17   stay of civil proceedings, including this action. We were advised by the USAO that they
18   typically do not publicly confirm or deny the existence of any investigation, but that public
19   disclosure of facts related to this matter may adversely impact any investigation. As a result,
20   the USAO informed us that it supported our request for a stay with respect to civil proceeding
21   related to the investigation and agreed that I could represent the same to the Court in my
22   declaration in support of such a motion.
23         12.    My office has since confirmed that the investigation is ongoing.
24
25
26
27
28
                                                    2
                                    DECLARATION OF REUVEN L. COHEN
 Case 2:20-cv-02580-ODW-AS Document 44 Filed 05/11/20 Page 16 of 16 Page ID #:430


1          I declare under penalty of perjury under the laws of the United States of America that
2    the foregoing is true and correct.
3          Executed on May 11, 2020, at Los Angeles, California.
4
5
6                                                  By:
                                                         Reuven L. Cohen
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   3
                                    DECLARATION OF REUVEN L. COHEN
